          Case 1:18-cr-00570-RA Document 64
                                         62 Filed 06/14/21
                                                  06/11/21 Page 1 of 2




                              JONATHAN SUSSMAN, ESQ.

                     391 E. 149th Street, Suite 205A, Bronx, NY 10455
                       Mobile: 215-913-9894 Office: 347-218-9289 Fax:
                               718-744-2977 Sussmanlawpc.com
                         E-Mail: lawyerjonathansussman@gmail.com

                                                       June 11, 2021

By ECF
                                                                        Application granted.
Honorable Ronnie Abrams
United States District Court-Southern District of New York
                                                                        SO ORDERED.
500 Pearl Street, New York, NY 10007

Re:            United States v. Ariel Burgos                            __________________________
               18 Cr. 570 (RA)                                          Ronnie Abrams, U.S.D.J.
                                                                        June 14, 2021
Dear Honorable Judge Abrams:

        Pursuant to a retainer, I am the attorney retained to represent defendant Ariel
Burgos in the above-captioned matter. Mr. Burgos has been released with a condition
of home confinement since his arrest on July 17, 2018. The next current scheduled
activity on his case is July 6, 2021 for his self-surrender.

        I was informed by my client, Ariel Burgos, that his PTS Officer, Joshua Rothman,
objected as per standard PTS protocol with overnight trips but suggested that he request
Judicial approval since this type of single night request has been granted by Your Honor
in the past without incident. We are requesting that he be allowed to go with his son,
daughter, and wife for his daughter's first birthday for a single night overnight from
12pm on June 26, 2021 until 12pm on June 27, 2021. We are requesting that he be
allowed to stay at his mother’s house just for the night. He would return first thing in the
morning. He already delineated the location, timing and family that would be present to
his PTS Officer. His PTS Officer, Mr. Joshua Rothman stated I should indicate to the Court
that "Ariel remains in compliance with his release conditions." Obviously, and as always,
COVID testing and PPE and as much social distancing as is possible will be practiced by
all present in his family. Please let me know if there is anything else you need from me or
my client towards that end.
    Case 1:18-cr-00570-RA Document 64
                                   62 Filed 06/14/21
                                            06/11/21 Page 2 of 2




.

                                    Respectfully submitted,


                                    s/Jonathan Sussman

                                    Jonathan Sussman
                                    Defense Attorney for Mr. Burgos
                                    347-218-9289
